Mathews, J.,

delivered the opinion of the court.
In this case the plaintiff, held in slavery by the defendant, claims her freedom; her right to it is denied, and several persons who had sold her as a slave at different times were successively called in warranty, &c. The court below rendered a judgment declaring her free and from which the present appeal is taken.
The decision of the case depends principally on matters of fact; and the evidence, as it comes up to this court; fully sustains the judgment of the court below. The record, however, contains bills of exception to its intrbduction. The only one which we deem it necessary to notice is that taken to the admissibility of -the testimony of Mrs. Page, taken on interrogatories. An affidavit of orie of the counsellors for the plaintiff shows that the witness is a resident of the state of Ohio. It was, therefore, proper to take her testimony on interrogatories. Notice of the time and place of taking it was legally given to the counsel of the defendants, and it was taken by a person authorised to administer baths. Under these circumstances, it appears to us that np solid objection exists to its admissibility.
This testimony, together with that of many other witnesses (rightfully admitted) appearing on the record, shows that the plaintiff was a statu libera in the state of Pennsylvania, that she is now past the age at which she was to become free according to the conditions under which she was held in servitude, and that she resided some tim’e in the state of Ohio, with or by consent of her owner, a state where slavery or involuntary servitude is not permitted. She is, therefore, clearly now free. Damages were claimed on her part against • those who held her in slavery, which were not decreed'by *211the judgment of the court below. This claim is here repeated in the answer on the appeal. We think they ought not to be allowed against the defendant or any of the warrantors, except the vendor who first violated her rights by selling her as a slave for life ; he would be liable to'vindictive damages in a suit regularly brought for that purpose. But it does not appear that he is now before the court in such a manner as to authorise judgment against him for damagesin favor of the plaintiff. All others who have had her in their possession appear to have been possessors in good faith.
Damages will not be awarded against an innocent purchaser of a colored person as a slave who recovers her freedom. It would be otherwise against the person who first violated her rights, by selling her as a slave.
It is, therefore, ordered," adjudged and decreed, that the-judgment of the District Court be affirmed, with costs.